Geetiexcate. This cause came on to be heard on the statement of facts contained in the record, and on the questions on which the opinions of the judges of the circuit court were opposed, and which were, therefore, at the request of one of the parties, adjourn1ed to this court, and was argued by counsel. On consideration whereof, this court doth order it to Tie certified to the circuit court of the línited States for the district of. Kentucky.
1st. That in this case the court had not power over its decree, so as to set the same aside on motion after the expiration of the term in which it was rendered.
2d. Consequently, such power cannot be exercised after the lapse of five years.
3d. If ¿ joint interest vested in. Cameron and the other defendants, the court had no jurisdiction over the cause. If a distinct interest vested in Cameron» so that substantial justice (so far as he was . in- ‘ *594tetested) could be done without affee'ing the other defendants,the jurisdiction of the court might be exercised as to him alone.